Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 11/28/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112(a) or 112 (pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-13, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles exhibiting a peak of absorbance at about 810 nm have a diameter smaller than 100 nm, and wherein said nanoparticles exhibiting a peak of absorbance of about 520 nm have a diameter smaller than 100 nm, wherein said coating agent is chitosan and wherein said nanoparticles exhibit a peak of absorbance at about 810 nm exhibits a thermotransductive effect at about 808 nm with a laser.   The limitation cannot be found in the specification or original claims, nor is it supported by a representative number of examples.  Although the application discusses a mixture of two populations of nanoparticles (paragraph 32), nowhere does it discuss or contemplate a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.    Although Example 2, which is directed to chitosan-coated gold nanoparticles and shares some of the claimed characteristics, nowhere does the application contemplate that the characteristics of this one example are to carry across the scope a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.
Applicant argues that invention is described at paragraphs [0032, 0046-0047, 0056, and Figures 1-4).   Applicant argues that paragraph [0032] describes that the colloidal solution prepared in accordance with the invention consists of a mixture of two populations of nanoparticles, one of the aspherical (i.e., non-spheroidal) type and one of the spheroidal type.  Paragraph [0032] further states that the aspherical particles contribute to the formation of an extinction spectral b and in the NIR with a peak around 810 nm, and that the spheroidal nanoparticles contribute a band with a peak around 520 nm. Thus, paragraph [0032] clearly describes a mixture comprising two classes of nanoparticles characterized by wavelength.  Paragraph [0046] reports a test experiment of the thermotransductive power of the colloidal (i.e., nanoparticle) solution prepared in Example 1 which were irradiated with a laser source at a wavelength of 808 nm and exhibited an increase in temperature is shown in fig. 3. As described in Example 1, a colloidal solution was prepared and UV-Vis spectra of five (5) colloidal solutions was taken. The UV-Vis spectra of five (5) colloidal solutions is shown in fig. 1. UVVis spectra for freshly prepared and 3-week old colloidal solution are shown in fig. 2. The colloidal solution tested for thermotransductive power clearly consist of a mixture of two populations of nanoparticles as described in paragraph [0032], which exhibits a peak around 810 nm attributable to the aspherical (i.e., non-spheroidal) type, and a peak around 520 nm attributable to the spheroidal type.  Paragraph [0047] further reports the colloidal solutions were continuously irradiated with three (3) different intensity levels using a laser diode emitting a wavelength of 808 nm. The UVVis spectra for the three (3) irradiated colloidal solutions and for an non-irradiated colloidal solution are shown in fig. 4. One skilled in art will recognize that the UV-Vis spectra of fig. 4 coincides with the US-vis spectra shown in figs 1 and 2.  Lastly, paragraph [0056] reports the evaluation of ECFCs loaded with chitosan coated gold nanoparticles in Example 5 using the same cells loaded in Example 4 with the chitosan-coated gold nanoparticles prepared in Example 1. The loaded ECFCs were the irradiated at a wavelength of 808 nm, and showed temperatures ranging from 50.6° C to 62° C which is sufficient to induce cell death.
Applicant’s arguments have been fully considered but are not found persuasive.   The examiner recognizes that paragraph 32 teaches “The thus produced colloidal solutions consist in general of a mixture of two populations of nanoparticles, one of aspheric type and one of spheroidal type. While the aspheric nanoparticles substantially contribute to the formation of an extinction spectral band in the near infrared, with a peak around 810 nm, the spheroidal nanoparticles, as long as their dimensions are in the order of 5 nm, can contribute to a band with a peak around 520 nm.”  The examiner notes, however, that nanoparticles of the aspheric type and of spheroidal type are not claimed.  The examiner further notes that paragraph 32 teaches that spheroidal nanoparticles can contribute to a band with a peak around 520, with the stipulation that “as long as their dimension are in the order of 5 nm,” however, the specification does not state what dimensions of the particle (radius, diameter, circumference) need to be in the order of 5 nm.   The apparent requirement in the specification of “as long as their dimension are in the order of 5 nm” is completely missing from the claims.    Although the claims require the nanoparticles to have a diameter smaller than 100 nm (both the nanoparticles that exhibit absorbance at about 810 and the nanoparticles that exhibit absorbance at about 520 nm), it’s unclear how paragraph 32 can be considered support for the claimed nanoparticles having diameter smaller than 100 100 nm yet exhibiting a peak at around 520 nm in spite of not having a dimension in the order of 5 nm, as seemly required by paragraph 32.   The examiner acknowledges that paragraph 46-47 teaches it was moreover verified the thermotransductive power of the gold nanoparticles solutions of the Example 1 by irradiation of the solutions with a laser of wave length 808 nm and at two different levels of intensity of the laser irradiation, i.e. 1 W/cm.sup.2 and 2 W/cm.sup.2, and by measuring the increase of temperature in the irradiated solution. In FIG. 3 the variation of temperature can be observed over time for the colloidal solution of the gold nanoparticles with molar ratio gold/thiosulphate of 2.6, at the two different intensities of irradiation and, by comparison, for a solution not containing nanoparticles, irradiated with intensity of 2 W/cm.sup.2. Data have been recorded for solutions of thickness equal to 10 mm. As it can be observed from the graph in FIG. 3, after some minutes of irradiation values of hyperthermia are reached (temperature >45° C.) only for the solutions containing the nanoparticles, and also at low levels of intensity of irradiation (1 W/cm.sup.2).  On the same colloidal solution having optical density OD=0.7 tests of photothermal stability have been carried out too by continuously irradiating the colloid in a cuvette (thickness of the solution: 2 mm) with a laser diode emitting at the wave length of 808 nm and at three different values of intensity, i.e. 0.3, 1 and 3 W/cm.sup.2. FIG. 4 shows the UV-Vis absorbance spectra recorded for the solution irradiated under the conditions said above and, by comparison, for the same solution not irradiated. In FIG. 4 a substantial maintenance of the shape of the spectrum may be observed to indicate the high photothermal stability of the present colloidal solutions following irradiation.    The examiner recognizes that paragraph 56 teaches the thermotransductive response of the ECFC cells loaded with gold nanoparticles was evaluated by in vitro irradiation with a laser source having a peak of emission at wavelength of 808 nm, and by a real-time measurement of the increase of temperature thus generated by IR thermography with a FLIR thermocamera. This study was performed with ECFC cells incubated for 24 hours with a solution of nanoparticles having a gold concentration of 150 μM, by using ECFCs without nanoparticles as a control. In this experiment, power densities, mediated on a 4 mm diameter illumination spot (corresponding to an encircled energy=97%), varied from 3 W/cm.sup.2 up to 5 W/cm.sup.2, while the exposure time was fixed at 5 minutes. For the cells loaded with nanoparticles temperatures were observed beyond the limits of the physiological threshold, ranging from 50.6° C. up to 62° C. that were sufficient to induce the cell death. The irradiation with light in the near infrared did not alter the viability of the control cells, not containing nanoparticles, as was the result of the morphological analysis with the May-Grunwald stain (FIG. 7), as well as with Trypan blue (FIG. 8), and the irradiation did not increase their temperature (FIG. 9).  There is, however, no teaching in these sections for the claimed subject matter of a cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles exhibiting a peak of absorbance at about 810 nm have a diameter smaller than 100 nm, and wherein said nanoparticles exhibiting a peak of absorbance of about 520 nm have a diameter smaller than 100 nm, wherein said coating agent is chitosan and wherein said nanoparticles exhibit a peak of absorbance at about 810 nm exhibits a thermotransductive effect at about 808 nm with a laser.   These sections, nor the remainder of the as-filed application, describe in such a way as to reasonably convey to the artisan that application has possession of a a cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles exhibiting a peak of absorbance at about 810 nm have a diameter smaller than 100 nm, and wherein said nanoparticles exhibiting a peak of absorbance of about 520 nm have a diameter smaller than 100 nm, wherein said coating agent is chitosan and wherein said nanoparticles exhibit a peak of absorbance at about 810 nm exhibits a thermotransductive effect at about 808 nm with a laser at the time the invention was filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-13, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (ACS Nano, 2015) in view of Laurenzana (Oncotarget, 2014) in further view of Achneck (US 20120141562).  Kang discloses a cell comprising one or more nanoparticles loaded in the cell, wherein said nanoparticles are nanoparticles with a core of gold stabilized by a coating agent and diameter smaller than 100 (Results and Discussion).   The cells used are mesenchymal cells (Results and Discussion).  The cells treat tumors by phototherapy (Results and Discussion).   The cells are prepared by a process comprising a step of incubation of monolayers of the cell with aqueous solutions of nanoparticles with a gold core (Results and Discussion).  The concentration of gold nanoparticles is 100 micrograms/mL (Figure 2). 
Kang fails to teach a coating agent recited in claim 1, and further fails to teach endothelial colony forming cells (ECFCs).  
Laurenzana teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis (abstract; Discussion).  The radiolabel comprises 111In (a marking agent; a diagnostic agent) (Introduction).
Achneck teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis (paragraphs 68 and 80).   Achneck further teaches that coating the nanoparticles with chitosan increases cell spreading (paragraph 77).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use chitosan as the coating agent of Kang.  The motivation for this is the art teaches that coating nanoparticles with chitosan increases cell spreading.   It would have been further obvious to incorporate ECFCs onto the gold nanoparticles.  The motivation for this for this is that the intention of Kang is to use its cell-loaded gold nanoparticles for the treatment of cancer, and the prior art teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis, and further the prior art teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis.    The chitosan-coated gold nanoparticles of modified Kang are structurally identical to the instant nanoparticles in that they are gold nanoparticles with a chitosan coating with a diameter smaller than 100 nm, and would therefore have the same properties, that is, exhibit a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and a peak at 520 nm measured by UV-Vis spectroscopy, and the nanoparticles with a peak of absorbance at about 810 exhibit a thermotranductive effect at about 808 nm with a laser.   A composition cannot be separated from its properties, and as the cell of modified Kang is structurally identical to the instant cell, it must share the same properties as the instant shell.  Regarding claim 4, it would have been further obvious to optimize the nanoparticle diameter and find between 4 and 50 nm through routine experimentation.  Kang provides sufficient guidance to this end, as the range of smaller than 100 nm overlaps with the instant range of between 4 and 50 nm.   Regarding claim 5, it would have been further obvious to optimize the pg of gold in the form of said nanoparticles.  In this way, one would find about 50 to about 300 pg through routine experimentation. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding the properties recited in claims 26-27, a composition cannot be separated from its properties. Modified Kang is structurally identical to the present cell and would share the properties of the present cell, that is, exhibit increased expression of CXCR4 surface receptor as compared to a cell not loaded with said nanoparticles, and exhibit increased internalization of said nanoparticles as compared to a mesenchymal stem cell. 
Applicant argues that the above-cited combination fails to teach or suggest the present invention as claimed. Specifically, Kang does not teach a mixture of gold nanoparticles with two (2) different peak UV-Vis absorbances as presently claimed. This fact is clearly shown in the UV-Vis spectra shown in fig. 2A of Kang. Fig. 2A of Kang show a single peak around 520 nm. Unlike present invention, fig. 2A does not show a second peak around 810 nm as required by the pending claims. As a result, Kang clearly does not consist of a mixture of two (2) different populations of nanoparticles where one group of nanoparticles has a UV-Vis peak absorbance around 810 nm as presently claimed. Laurenzana and Achneck do not cure this deficiency of Kang.   Moreover, the above-combination provides no reasonable expectation of success that the modified nanoparticles of Kang will exhibit a thermotransductive effect upon being irradiated with a laser at about 808 nm.    As explained in the present application, the thermotransductive effect of the nanoparticles mixture is due to the population of nanoparticles with a peak absorbance around 810 nm (i.e., formerly claimed as "aspheric" nanoparticles). See paragraph [0032].  There is clearly no reasonable expectation of success since the modified particles of Kang are devoid of any nanoparticles with a peak absorbance around 810 nm as required by the claims. This fact is confirmed by UV-Vis spectra shown in fig. 2A of Kang. Laurenzana and Achneck do not change this fact. Thus, a prima facie case of obviousness cannot be maintained.  Moreover, the above-cited combination of prior art fails to teach or suggest the increased internalization of gold nanoparticles achieved with ECFCs in accordance with the invention. As previously pointed out, the loaded ECFCs of the present invention exhibited significantly greater internalization (81.7%) of the gold nanoparticles as compared to the mesenchymal stem cells (MSCs) of Kang (24%). See also Del Rosso Declaration at paragraphs 13 and 14. Such an improvement is an indicia of non-obviousness. 
Applicant’s arguments have been fully considered but are not found persuasive.     There is no structural difference in the claims between the two population of nanoparticles, both nanoparticles have a diameter smaller than 100 nm, both comprise a core of gold and a coating of chitosan.   There doesn’t appear to be mixture needed for the instant claims, as although two different nanoparticles are said to reside within the mixture, one exhibiting a peak of absorbance at about 810 nm and one exhibiting a peak of absorbance a about 520, both nanoparticle populations have the same structural requirements, that is, both nanoparticle populations are comprised of a core of gold stabilized by a coating agent, wherein said coating agent is chitosan, and both populations have a diameter smaller than 100 nm.  There is nothing materially distinguishable between them.  Although paragraph 32 of the specification states that dimensions in the range of 5 nm are required to afford a peak of absorbance at about 520 nm, this is not part of the claimed invention.  Regarding the results presented in the declaration, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the claimed invention.  The claims are directed to a cell comprising said cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a coating agent, wherein said nanoparticles exhibiting a peak of absorbance at about 810 nm and have a diameter smaller than 100 nm, wherein said coating agent is selected from the group consisting of chitosan  and wherein said nanoparticles exhibiting a peak of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.  Although the select particles shown in Figure 1 of the Declaration are stated to have diameters under 100 nm, there is no data or characterization of what the diameters are.  The presently claimed mixture comprises both nanoparticles exhibiting absorbance at about 810 nm that have a diameter smaller than 100 nm  and nanoparticles exhibiting absorbance at about 520 nm having a diameter smaller than 100 nm.  This is a large genus of diameters and diameter combinations.  It is reasonable that the results are attributable to a special relationship between the particle size of the gold-chitosan nanoparticles used and would not necessarily hold across the scope of nanoparticles exhibiting a peak of absorbance at about 810 nm having a diameter smaller than 100 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm having a diameter of less than 100 nm, as claimed.  In summary, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


December 17, 2022